Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 1 of 13 PageID 2984




                   Exhibit C
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 2 of 13 PageID 2985
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 3 of 13 PageID 2986
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 4 of 13 PageID 2987
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 5 of 13 PageID 2988
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 6 of 13 PageID 2989
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 7 of 13 PageID 2990
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 8 of 13 PageID 2991
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 9 of 13 PageID 2992
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 10 of 13 PageID 2993
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 11 of 13 PageID 2994
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 12 of 13 PageID 2995
Case 2:21-cv-00067-Z Document 98-3 Filed 08/16/21   Page 13 of 13 PageID 2996
